DETAILED ACTION
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 11-17, 19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Koo (US 2015/0045073).

Claim 1, Koo a display device, comprising: 
a camera (p. 0122); 
a display (100), configured to present a window for a counterpart and/or a local window (183), wherein the window for the counterpart is a window configured to show image data sent from a mobile terminal (i.e. 182), and the local window is a window configured to show image data collected from the camera (i.e. video call video) (fig. 12; p. 0122); 

receive a push message sent from a server (i.e. external server), wherein the push message is sent after the server receives a video call request (i.e. receiving phone call) sent from the mobile terminal (p. 0153); 
automatically establish a call process (i.e. when connection established), and control the display (i.e. TV display) to present the window for the counterpart (i.e. call state message) and not to present the local window in response to the push message when the mobile terminal is authorized by the display device (i.e. video not presented until after answering accept call) (fig. 9; p. 0058-0063, 0109); and 
reject the video call request in response to the push message when the mobile terminal is not authorized by the display device (i.e. when first user rejects call it is not authorized) (p. 0022).

Claim 2, Koo teaches the display device according to claim 1, wherein the processor is further configured to: 
receive a switch operation input (i.e. accept call) from a user while the display presents the window for the counterpart (i.e. incoming call) and does not present the local window (i.e. video call video) (fig. 9; p. 0080-0083); 
cancel a floating window in response to the switch operation from the user (182-1 will disappear after response from the user), and establish a window for a local video (i.e. TV display 100) and a first window on a video layer (182-2), wherein the first window is set to be the window for the counterpart (i.e. call state message) (fig. 8-9; p., 0105-0112).

Claim 3, Koo teaches the display device according to claim 2, wherein the processor is further configured to: 
receive an operation for switching to a small window input from the user (i.e. divide video) while the display presents the window for the local video and the first window on the video layer (fig. 12; p. 0137); and 
in response to the operation for switching to the small window, cancel the local window and the first window presented on the video layer (i.e. splits the screen), and establish a second window and a third window on the floating layer, wherein the second window is configured for showing video data collected from the camera, and the third window is configured for showing video data sent from the mobile terminal (i.e. when screen is divided, one screen will display call video, one screen will display TV content, and 3rd window will be the call state notification) (figs. 8, 9, 12; p. 000080-0083, 0105, 0112, 0137)..

Claim 4, Koo teaches the display device according to claim 1, wherein the display device further comprises a microphone (p. 0122), and the processor is further configured to: 
when the mobile terminal is authorized by the display device, in response to the push message, cause the microphone to collect audio data for sending to the mobile terminal (p. 0122).


when the mobile terminal is authorized by the display device, in response to the push message, cause the loudspeaker to output audio data sent from the mobile terminal (p. 0067, 0074).

Claim 6, Koo teaches the display device according to claim 1, wherein the processor is further configured to: 
receive a message for indicating successful authorization sent from the server (i.e. connection state message 181-2) (fig. 8; p. 0105, 0153); 
wherein the message for indicating successful authorization is sent from the server in response to receiving the video call request initiated by the mobile terminal (i.e. either communication terminal 210), and the message indicates that the server determines that the mobile terminal is authorized by the display device (i.e. connection state message confirms consent) (p. 0105).

Claim 7, Koo teaches the display device according to claim 6, wherein the processor is further configured to: 
determine that the mobile terminal is authorized by the display device according to the message (182-2) for indicating successful authorization (i.e. connection state message confirms consent) (fig. 8; p. 0105); and 


Claim 9, Koo teaches the display device according to claim 1, wherein the push message comprises a first identifier (200), the video call request comprises the first identifier (200) and a second identifier (300), wherein the first identifier is configured to indicate the display device (i.e. when connected to TV) as a called party in the video call, and the second identifier is configured to indicate the mobile terminal as a calling party in the video call (i.e. other communication terminal) (p. 0058-0063).

Claim 11 is analyzed and interpreted as a method of claim 1.
Claim 12 is analyzed and interpreted as a method of claim 2.
Claim 13 is analyzed and interpreted as a method of claim 3.
Claim 14 is analyzed and interpreted as a method of claim 4.
Claim 15 is analyzed and interpreted as a method of claim 5.
Claim 16 is analyzed and interpreted as a method of claim 6.
Claim 17 is analyzed and interpreted as a method of claim 7.
Claim 19 is analyzed and interpreted as a method of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2015/0045073) in view of Laasik et al. (US 2010/0060715).

Claim 8, Koo teaches the display device according to claim 1, wherein the processor is further configured to automatically establish the call process by: 
automatically sending a confirmation message to the server (i.e. connection may be established through external servers) (p. 0153).
Koo is not entirely clear in teaching the display device according to claim 1, wherein the processor is further configured to automatically establish the call process by: 
receiving a call room address, wherein the call room address is sent from the server in response to the confirmation message; and 
initiating a video call according to the call room address.
Gava teaches the display device according to claim 1, wherein the processor is further configured to automatically establish the call process by: 
receiving a call room address, wherein the call room address is sent from the server in response to the confirmation message (i.e. establishing connection with other rooms) (p. 0016-0017); and 
initiating a video call according to the call room address (i.e. establishing connection with other rooms) (p. 0016-0017).


Claim 18 is analyzed and interpreted as a method of claim 8.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2015/0045073) in view of Laasik et al. (US 2010/0060715), and further in view of Leung et al. (US 2018/0146127).

Claim 10, Koo is not entirely clear in teaching the display device according to claim 1, wherein the processor is further configured to: 
determine whether the camera is being occupied; 
in response to determining that the camera is being occupied, determine an application is currently occupying the camera; 
in response to the application currently occupying the camera being an application in a first video call, cause the server to send a room address for the first video call to the mobile terminal, to allow the mobile terminal to directly join the first call according to the room address; 
in response to the application currently occupying the camera being an application not in a video call, cause the server to return to the mobile terminal a message for indicating that the camera of the display device is being occupied; and 

Gava teaches the display device according to claim 1, wherein the processor is further configured to: 
determine whether the camera is being occupied (i.e. joining a call) (p. 0033-0038); 
in response to determining that the camera is being occupied, determine an application is currently occupying the camera (i.e. local user streaming video) (p. 0036); 
in response to the application currently occupying the camera being an application in a first video call, cause the server to send a room address (fig. 6) for the first video call to the mobile terminal, to allow the mobile terminal to directly join the first call according to the room address (p. 0033-0038); 
in response to determining that the camera is not being occupied, automatically establish the call process (p. 0033-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided various rooms for video calls as taught by Gava to the system of Koo to enable video calls for various devices (p. 0016-0017).
Leung teaches the specific feature of:
in response to the application currently occupying the camera being an application not in a video call, cause the server to return to the mobile terminal a message for indicating that the camera of the display device is being occupied (i.e. message regarding low quality video) (p. 0032).


Claim 20 is analyzed and interpreted as a method of claim 10.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150095933 A1	Blackburn; Helen et al.
US 20110205329 A1	Willis; Kellee

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/9/2022